Hamilton, Judge,
delivered tlie following opinion:
1. The difficulty I have with the offer has not been argued. The fact that witnesses testified in another trial, even between the same parties, would not necessarily make what they say-germane, because they might not have testified to what was really in issue; and when you come to another suit not between the same parties, although the same so far as the defendant is concerned, the difficulty is intensified. But the objection is not made on that ground. The objection is not that what was testified to was not relevant, but that the cases are different, and reference is made, amongst others, to the law of evidence of Porto Rico. I do not think that the law of evidence of Porto Rico is, under § 914 of the Revised Statutes, controlling in either equity or admiralty cases. But apart from that, it would seem that the testimony of these defendants, so far as it bears on the issues at all, could be used in this case as admissions, and so the evidence of the defendants in the other case will be admitted in this to the extent that it bears upon the *502issues in this case. I will disregard it as to any issues not'in this case. I do not know how far this goes. I will have to solve it as I go along.
2. The evidence of the other witnesses I do not think would be proper. The evidence of witnesses in another case would not necessarily be proper in this case, because the witnesses, as has been observed, are not agents. They are simply persons who are called to state facts, and, if that stood alone, I do not think I could admit the testimony. But it seems that the main defendant has himself certified to the correctness of what they said on the other occasion. He has said that they told the truth. He does not recollect what they said, hut he does recollect that they told the truth, and, after that certificate by the defendant himself, I think it amounts pretty nearly to testimony by the defendant, and would be admissible on the same ground as testimony of the defendant in the other case, and only to the same extent. To the extent that the issues may be the same, the testimony will be admitted, and the objection overruled.